OPINION — AG — **** SCHOOL DISTRICT OBLIGATION TO EXCEPTIONAL AND HANDICAPPED CHILDREN **** A SCHOOL DISTRICT HAS AN OBLIGATION TO PROVIDE FOR SPECIAL EDUCATION FOR EXCEPTIONAL AND HANDICAPPED CHILDREN. THIS OBLIGATION MAY BE FULFILLED BY ANY OF THE METHODS STATED IN SECTION 13-101 OR 13-103 OF TILE 70, INCLUDING TRANSFER TO A SCHOOL DISTRICT OFFERING APPROPRIATE SPECIAL EDUCATION COURSES. A CHILD AS A RIGHT TO SPECIAL EDUCATION FOR TWELVE YEARS UNDER 70 Ohio St. 1971 13-102 [70-13-102], AND THEREFORE A CHILD IS ENTITLED TO CONTINUE SPECIAL EDUCATION AT THE JUNIOR HIGH AND HIGH SCHOOL LEVEL IF HE IS CAPABLE. UNDER 70 Ohio St. 1971, 13-102 [70-13-102] THE SCHOOL BOARD WHERE THE CHILD RESIES IS TO DETERMINE ELIGIBILITY FOR SPECIAL EDUCATION, AND MUST BEAR THE COSTS OF MAKING SUCH A DETERMINATION. WHEN ELIGIBLE " EXCEPTIONAL CHILDREN " ARE TRANSFERRED TO OTHER SCHOOL DISTRICTS FOR EDUCATION, THE SENDING DISTRICT MUST REIMBURSE THE RECEIVING DISTRICT FOR THAT STUDENT'S SHARE OF THE RECEIVING DISTRICT'S COST IN CONDUCTING SPECIAL EDUCATION. (C. LARRY PAIN) ** SEE: OPINION NO. 77-105 (1977) **